DETAILED ACTION

Claims 1-13 are pending and under examination in the instant application. An action on the merits follows.
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/27/20 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner, and an initialed and signed copy of the 1449 is attached to this action.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1 and 7-8 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mehrota et al. (2009) J. Immunol., Vol. 182 (Meeting Abstract Supplement), abstract 41.39. 
Mehrota et al. teaches a transgenic mouse whose genome comprises a human TCR transgene expressing a human TCR specific for human tyrosinase and a human HLA-A2 transgene (Mehrota et al., abstract). Note that the human TCR interacts with the human HLA-A2 MHC molecule. Mehrota et al. further teaches that the double transgenic mice exhibit autoimmune vitiligo (Mehrota et al., abstract). Thus, by teaching all the limitations of the claims as written, Mehrota et al. anticipates the instant invention as claimed.

Claims 1-7, 9-11, and 13 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application Publication 2011/0195454 (2011), hereafter referred to as McWhirter et al.
McWhirter et al. teaches transgenic mice in which the endogenous mouse kappa variable gene locus has been replaced by a single human rearranged variable region gene and wherein the endogenous mouse heavy chain variable region locus has been replaced by a human unrearranged variable region locus transgene (McWhirter et al., paragraphs 21-27, 33, 51-52, 90, 117-124, 129-130, 132-133, claims 1-11). Note that the immunoglobulin kappa light chain and the immunoglobulin heavy chain interact to form an antibody. McWhirter et al. further teaches to make the double transgenic knock-in mouse by replacing the endogenous mouse kappa gene with a human gene in a first mouse embryonic stem cell, followed by generation of a first transgenic mouse, replacing the endogenous mouse heavy chain genes with human genes in a second mouse embryonic stem cells, followed by generation of a second transgenic mouse, and then breeding the two transgenic mice together (McWhirter et al., paragraph 117-124, 129-130, and 132-133). Finally, McWhirter et al. teaches to administer antigen to the double transgenic mice to obtain antigen-specific humanized antibodies (McWhirter et al., paragraph 137, and claim 10). Note that contact with antigen stimulates the light and heavy chain antibody complex expressed by a B cell and induces affinity maturation of the complex within the cell. Thus, by teaching all the limitations of the claims as written, McWhirter et al. anticipates the instant invention as claimed. 

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mehrota et al. (2009) J. Immunol., Vol. 182 (Meeting Abstract Supplement), abstract 41.39. 
Mehrota et al. teaches a transgenic mouse whose genome comprises a human TCR transgene expressing a human TCR specific for human tyrosinase and a human HLA-A2 transgene (Mehrota et al., abstract). Note that the human TCR interacts with the human HLA-A2 MHC molecule. Mehrota et al. further teaches that the double transgenic mice exhibit autoimmune vitiligo (Mehrota et al., abstract). 
While Mehrota et al. does not specifically teach to administer a molecule to the double transgenic mice to see whether autoimmune vitiligo is modulated, Mehrota et al. does teach that the double transgenic mice expressing human tyrosinase specific TCR and human HLA-A2 can be used in various developmental and translational studies, and teaches that the human tyrosine specific TCR was isolated from a human patient with metastatic melanoma  and recognizes human tyrosine peptide epitope YMDGTMSQV (Mehrota et al., abstract). Thus, the skilled artisan reading Mehrota et al. would have been motivated to conduct further testing in the double transgenic mice, and in particular testing related to the effects of human tyrosinase epitope on the transgenic TCR and MHC in the mouse. Therefore, it would have been prima facie obvious to the skilled artisan at the time of filing to administer human tyrosinase or the human tyrosinase epitope, or a human tyrosinase expressing metastatic melanoma cell to the double transgenic mouse taught by Mehrota et al. in order to observe the effects of the cognate antigen on human TCR/MHC activity in the mouse, including effects on autoimmune vitiligo, with a reasonable expectation of success. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,765,093, hereafter referred to as the ‘093 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
The ‘093 patent claims are narrower than the instant claims and recite a species of the instant claimed humanized transgenic animals, and methods of evaluating the effects of a molecule in the humanized transgenic animal. In particular, the patent claims are limited to a humanized transgenic mouse or rat whose genome comprises a first animal gene replaced by a substantially homologous first human gene and a second animal gene replaced by a substantially homologous second human gene, where the human genes are wild type human genes, and are operably linked to the transcriptional regulatory sequences of the endogenous animal genes, and wherein the first human protein encoded by the first human gene and the second human protein encoded by the second human gene directly interact with each other in transducing signals from the exterior of a cell, and wherein the direct interaction between the first human protein and the second human protein is without the presence of a third protein. It is well established that a species of a claimed invention renders the genus obvious.  In re Schaumann  , 572 F.2d 312, 197 USPQ 5 (CCPA 1978). Therefore, by claiming a species of the instant broader claims, the ’093 patent claims render obvious the instant claimed invention. 

Claim Rejections - 35 USC § 112

	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic mouse whose genome comprises a first human gene substantially homologous to a first mouse gene, and a second human gene substantially homologous to a second mouse gene, where the first and second human genes interact with each other, a transgenic mouse whose genome comprises a first mouse gene replaced by a substantially homologous first human gene and a second mouse gene replaced by a substantially homologous second human gene, where the first and second human genes interact with each other, and methods of using mouse ES cells to produce said transgenic mice, does not reasonably provide enablement for any transgenic animal comprising a first human gene substantially homologous to a first animal gene, and a second human gene substantially homologous to a second animal gene, where the first and second human genes interact with other,  methods of making any transgenic animal by modifying any ES cell, and further any transgenic animal where the expression of the first human gene and the second human gene leads to any disease in the transgenic animal.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The specification fails to provide an enabling disclosure for making any transgenic animal in which any two endogenous genes whose protein products interact with other are replaced by their human gene counterparts, and wherein the expression of the two human genes leads to a disease in the animal. The claims as written read broadly on knocking in the two different human genes into the genome of any species, which in certain embodiments lead to a disease phenotype in the transgenic animal, where the animal species include birds, insects, reptiles, amphibians, and mammals. The first and second human genes read on any two genes whose proteins are capable of interacting in any manner, i.e. as part of a heterodimer, a receptor/ligand pair, as part of a multiprotein complex, etc., which includes a vast number of both known and unknown human genes. The claims further read broadly on the development of any type of disease in an animal modified to express the first and second human proteins. 
The specification, while reading broadly disclosing the generation of any knock-in animal, only provides specific guidance for making a transgenic double knock-in mouse. The specification discloses a number of techniques for replacing a mouse coding sequence in the mouse genome with a human sequence, either in one step process, or sequentially where the endogenous gene is first knocked out and then subsequently replaced with the human gene. The specification also discloses examples of both knockout and knockin mice which have been reported in the prior art. However, all of applicant’s disclosure regarding targeted replacement of a gene sequence with a heterologous sequence and all the disclosed examples from the prior art involve the modification of genes in a mouse ES cell, which is then used to generate a transgenic mouse. The specification does not disclose ES cells from other species of animals, or provide alternative methods to generate a knockin genotype in the genome of an animal which do not rely on the use of cells which are manipulated in vitro and are capable of contributing to the germline of an animal. 
At the time of filing, the technology to produce animals with a gene-targeted knockout or knockin was considered limited to transgenic mice because the technology uses homologous recombination in embryonic stem (ES) cells, and at the time of invention only mouse ES cells were available for the production of animals by homologous recombination. This is because only mouse ES cells were known to be able to colonize the germ line. Clark et al., states "despite intensive efforts, knockout technology is limited to mouse as germline competent ES cells have not been developed for other species of mammals" (Clark et al. (2003) Nature Reviews: Genetics. Vol. 4, 825-833, page 828, col. 1, para. 1, lines 18-21). This is further supported by Niemann et al.  who assert that the "true ES cells, those able to contribute to the germ line, are only available from inbred mouse strains" (Niemann et al (2005) Rev. Sci, Tech. Off. Int. Spiz. Vol. (24), 285-298, pages 290 last para. bridging to page 291, para.1). Niemann further emphasizes that ES-like cells and primordial germ cells have been reported for several farm animal species without germ line contribution (page 291, col. 1, lines 5-9). Likewise, Wheeler states ES cells have been isolated from several species including Syrian golden hamster, rat, rabbit, mink, pig, cow, sheep and primate, but the totipotency, the ability to colonize the germ line, awaits validate in the form of transgenic offspring (Wheeler (2001) Theriogenology. Vol. 56, 1345-1369, page 1351, para. 1). Prelle et al. states many attempts have been made to establish ES and EG cell lines from species other than mouse; however, there is no data that these cells can colonize the germ line of chimeric animals (Prelle et al. (2002) Anat. Histol. Embryol., Vol. 31, 169-186, see page 172, col. 1, lines 1-11). Finally, Munoz et al. teaches that as of 2009, despite extensive investigation, ES cells lines from animals other than mouse and human had yet to be established due to difficulties in the isolation and maintenance of ESC lines from other species (Munoz et al. (2009) Stem Cell Rev. and Rep., Vol. 5, 6-9, pages 6 and 9). Thus, the art of record clearly establishes that at the time of filing, of non-human animal species, only mouse ES cells were known to colonize the germ line, and therefore, the prior art at the time of filing only enables the production of knockin mice as embraced by the breadth of the claims without undue experimentation. 
The specification further fails to provide sufficient guidance for human first and second genes whose protein are capable of interacting which when expressed in an animal under transcriptional control of the any promoter leads to a disease in the animal. As noted above, the claims at their broadest read on the replacement of genes encoding for any two human gene which interact act in any way. The specification, however, only provides discloses six different first and second human proteins pairs. In particular, the specification starting on page 6 discloses VEGF/VEGFR (KDR), MAPKK/MAPK, and APP/gamma secretase protein pairs, and the working examples further disclose GM-CSF/ GM-CSFR. However, the specification clearly discloses that diseases stemming from expression of these human genes are associated with either their aberrant overexpression or from mutant forms of these proteins.  
According to the specification, it is abnormal protein-protein interactions that perturb the normal consequence of signaling in cells leading to human disease (Specification, page 6). The prior art supports this mechanism of disease development in transgenic animals, where aberrant expression, overexpression, or expression of mutant human proteins associated with a particular human disease in transgenic animals is necessary to generate disease phenotypes in the genetically modified animals. See Doyle et al. for a review of the state of the prior art for transgenic animal models of disease at the time of filing (Doyle et al. (2012) Transgenic. Res., Vol. 21(2), 327-349. However, the claims do recite the aberrant or overexpression of the first and/or second human genes, or recite that the first and/or second human genes comprise any mutation associated with any disease. Applicant’s working examples further do not demonstrate or disclose the development of any disease in any animal in which any first human gene and a second human gene are expressed. The working examples describe several knock-in mice known in the prior art such as the human VEGF knockin mice disclosed by Malik et al., and the VEGF-A knockin mice disclosed by Gerber et al. (See specification, paragraphs 67-68). These mice have no reported disease phenotype and it is further disclosed that there appears to be no species differences in mouse and human VEGF activity. It is also noted that both these mice used for to evaluate the effects of anti-VEGF antibodies and other drugs targeting human VEGF, rather than as models of any disease. The examples further describe the IL-3/GM-CSF heterozygous knockin mice taught in the prior art by Willinger (See specification, paragraph 78). Again, no phenotype associated with any disease in disclosed for these mice. The specification then provides prophetic examples of how to knock in a human VEGF receptor KDR gene into the mouse VEGF-R gene, or the human GM-CSF receptor gene into the mouse GM-CSF receptor gene and then mate these mice to the human VEGF or human GM-CSF mice. However, none of these mice were made and no evidence or expectation of disease development from expression of human KDR  and human VEGF or human GM-CSF and human GM-CSFR is provided. Thus, taken as a whole, the specification provides no guidance or evidence for the development of any disease arising from the expression of any two human proteins knocked in to their counterpart genes in any animal.
Therefore, in view of the state of the art of making and using transgenic animals expressing human proteins as disease models, the teachings in both the specification and the prior art that aberrant expression, overexpression, or expression of mutated human proteins is necessary to produce a disease phenotype, the lack of guidance or evidence in the working examples for making or using any transgenic animal in which the expression of two human genes in the animal leads to a disease phenotype, the lack of guidance for making any transgenic knockout animals other than a mouse, and the breadth of the claims, it would have required undue experimentation at the time of filing to make and use the breadth of transgenic animals as claimed. 

No claims are allowed. 

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/
Primary Examiner, Art Unit 1633